DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received January 25, 2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claim 1 is amended per Applicant’s amendment received on January 25, 2022.

Response to Arguments
The Applicant’s arguments and remarks received January 25, 2022 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the November 23, 2021 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20120295173A1 (Yamamoto) and further in view of US20120028135A1 (Ohashi) does not disclose or suggest the claimed:
a fuel cell stack including: 
a cell stack in which unit cells are stacked in a first direction; 
a first terminal respectively disposed at a first end of the cell stack in the first direction; and 
a second terminal disposed at a second end of the cell stack in the first direction; 
an end plate disposed at a side opposite to the first end of the cell stack with respect to the first terminal; 
a power converter that converts output power of the fuel cell stack; a stack case that houses the fuel cell stack; a power converter case that houses the power converter and is fixed to the stack case; 
a first bus bar that electrically connects the first terminal and the power converter in the stack case and the power converter case; and 
a second bus bar that electrically connects the second terminal and the power converter in the stack case and the power converter case, wherein 
the first terminal includes a first protruding portion protruding from the cell stack and connected to the first bus bar, 
the second terminal includes a second protruding portion protruding from the cell stack and connected to the second bus bar, the stack case includes: 
a flange formed into a frame shape defining a first opening at its inside, with the first opening facing in the first direction and configured to accept the fuel cell stack through the first opening, the flange being fixed to the end plate such that the fuel cell stack is housed in the stack case when the fuel cell stack is inserted through the first opening into the stack case; 
a first bottom wall, the fuel cell stack being sandwiched between the first bottom wall adjacent the second end of the fuel cell stack in the first direction and the end plate adjacent the first end of the fuel cell stack in the first direction; 
a first side wall disposed between the fuel cell stack and the power converter, connected between the flange and the first bottom wall, and including 
a second opening allowing the first and second bus bars to be respectively connected to the first and second terminals; and 
a second side wall connected between the flange and the first bottom wall, the fuel cell stack being disposed between the first side wall and the second side wall in a second direction perpendicular to the first direction, 
the first side wall is inclined with respect to the first bottom wall such that a distance between the first side wall and the second side wall is greater at a side of the flange than at a side of the first bottom wall, 
an angle between the first side wall and the first bottom wall at a side of the fuel cell stack is greater than an angle between the second side wall and the first bottom wall at a side of the fuel cell stack, and 
the first side wall overlaps the second protruding portion of the second terminal in a third direction perpendicular to the first direction and the second direction.
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729